                                       Case 4:20-cv-04887-JSW Document 40-1 Filed 08/07/20 Page 1 of 22



                                  1   LOEB & LOEB LLP
                                      Camron A. Dowlatshahi (SBN 308618)
                                  2   cdowlatshahi@loeb.com
                                      10100 Santa Monica Blvd, Suite 2200
                                  3   Los Angeles, CA 90067-4120
                                      Telephone: (310) 282-2000
                                  4   Facsimile: (310) 282-2200

                                  5   LOEB & LOEB LLP
                                      Laura McNally (Pro Hac Vice application to be filed)
                                  6   lmcnally@loeb.com
                                      Neil Nandi (Pro Hac Vice application pending)
                                  7   nnandi@loeb.com
                                      321 N. Clark St., Suite 2300
                                  8   Chicago, IL 60654
                                      Telephone: (312) 464-3100
                                  9   Facsimile: (312) 464-3111

                            10        Attorneys for Amicus Curiae Immigration
                                      Law Professors
                            11
                                      [Additional counsel listed on signature page]
                            12

                            13
                                                                   UNITED STATES DISTRICT COURT
                            14
                                                      IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
                            15

                            16        NATIONAL ASSOCIATION OF                         )   Case No.: 4:20-CV-4887-JSW
                                      MANUFACTURERS, CHAMBER OF                       )
                            17        COMMERCE OF THE UNITED STATES OF                )   AMICUS CURIAE BRIEF IN SUPPORT
                                      AMERICA, NATIONAL RETAIL                        )   OF PLAINTIFFS’ MOTION FOR
                            18        FEDERATION, TECHNET, and INTRAX,                )   PRELIMINARY INJUNCTION
                                      INC.,                                           )
                            19                                                        )
                                                       Plaintiff,                     )   Date:    September 11, 2020
                            20                                                        )   Time:    9:00 a.m.
                                              v.                                      )   Judge:   Hon. Jeffrey S. White
                            21                                                        )   Ctrm.:   5
                                      UNITED STATES DEPARTMENT                        )
                            22        OF HOMELAND SECURITY,                           )
                                      UNITED STATES DEPARTMENT                        )
                            23        OF STATE; CHAD F. WOLF,                         )
                                      in his official capacity as Acting Secretary of )
                            24        Homeland Security; and, MICHAEL R.              )
                                      POMPEO, in his official capacity as Secretary )
                            25        of State,

                            26                       Defendant.

                            27

                            28

      Loeb & Loeb
A Limited Liability Partnership
                                            AMICUS CURIAE IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
    Including Professional
         Corporations
                                                                       (NO. 4:20- CV-4887-JSW)
                                           Case 4:20-cv-04887-JSW Document 40-1 Filed 08/07/20 Page 2 of 22



                                  1                                                      TABLE OF CONTENTS

                                  2                                                                                                                                           Page

                                  3   TABLE OF CONTENTS ................................................................................................................. i
                                  4   TABLE OF AUTHORITIES .......................................................................................................... ii
                                  5   SUMMARY OF ARGUMENT .................................................................................................... vii
                                  6   AMICUS BRIEF IN SUPPORT OF PLAINTIFFS ........................................................................ 1
                                  7   I.        Past § 1182(f) Practice Has Entailed a Nexus With Foreign Governments ........................ 1
                                  8                        A.         Retaliatory Proclamations ........................................................................... 2
                                  9                        B.         Proclamations Reflecting Cooperation With Foreign
                                                                      Governments ............................................................................................... 4
                            10
                                                           C.         The Enjoined Health Insurance Proclamation and the Pandemic
                            11                                        Proclamations .............................................................................................. 5
                            12        II.       A Comprehensive List of Proclamations and Their Respective Purposes .......................... 7
                            13        III.      Proclamation 10052 Has No Cooperative or Retaliatory Element ................................... 14
                            14        CONCLUSION ............................................................................................................................. 14
                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28

                                                                                                           -i-
      Loeb & Loeb
A Limited Liability Partnership
                                               AMICUS CURIAE IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
    Including Professional
         Corporations
                                                                          (NO. 4:20- CV-4887-JSW)
                                        Case 4:20-cv-04887-JSW Document 40-1 Filed 08/07/20 Page 3 of 22



                                  1                                                      TABLE OF AUTHORITIES
                                                                                                                                                                               Page(s)
                                  2
                                      Cases
                                  3

                                  4   Abourezk v. Reagan,
                                         785 F.2d 1043 (D.C. Cir. 1986) ............................................................................................ 2, 3
                                  5
                                      Doe v. Trump,
                                  6      957 F.3d 1050 (9th Cir. 2020) ............................................................................................... 1, 5
                                  7   Doe v. Trump,
                                         No. 19-36020, Dkt. 40 (Feb. 6, 2020) ....................................................................................... 5
                                  8
                                      East Bay Sanctuary Covenant v. Trump,
                                  9
                                         950 F.3d 1242 (9th Cir. 2020) ................................................................................................. 13
                            10
                                      East Bay Sanctuary Covenant v. Trump,
                            11           No. 3:18-cv-06810-JST (N.D. Ca. Dec. 5, 2018).................................................................... 13

                            12        Holder v. Humanitarian Law Project,
                                         561 U.S. 1 (2010) .................................................................................................................... vii
                            13
                                      O.A. v. Trump,
                            14
                                         404 F. Supp. 3d 109 (D.D.C. 2019) ........................................................................................ 13
                            15
                                      Sale v. Haitian Centers Council, Inc.,
                            16           509 U.S. 155 (1993) .................................................................................................................. 4

                            17        Trump v. Hawaii,
                                         138 S. Ct. 2392 (2018) ..................................................................................................... passim
                            18
                                      Trump v. Hawaii,
                            19           No. 17-695 (March 2018).......................................................................................................... 3
                            20
                                      Statutes
                            21
                                      5 U.S.C. § 706(2)(A) ..................................................................................................................... 13
                            22
                                      8 U.S.C. § 1158(a) ......................................................................................................................... 13
                            23
                                      8 U.S.C. § 1182 ........................................................................................................................... 3, 6
                            24
                                      8 U.S.C. § 1182(f) .................................................................................................................. passim
                            25
                                      8 U.S.C. § 1185 ............................................................................................................................. 13
                            26
                                      INA § 212(f) .................................................................................................................................... 1
                            27

                            28

                                                                                                             - ii -
      Loeb & Loeb
A Limited Liability Partnership
                                                AMICUS CURIAE IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
    Including Professional
         Corporations
                                                                           (NO. 4:20- CV-4887-JSW)
                                        Case 4:20-cv-04887-JSW Document 40-1 Filed 08/07/20 Page 4 of 22



                                  1   Regulations
                                  2   85 Fed. Reg. 38,263 (June 25, 2020) .............................................................................................. 1
                                  3   Exec. Order No. 12172, 44 Fed. Reg. 67,947 (Nov. 26, 1979) ....................................................... 7
                                  4
                                      Exec. Order No. 12206, 45 Fed. Reg. 24,101 (Apr. 7, 1980) ......................................................... 7
                                  5
                                      Exec. Order No. 13338, 69 Fed. Reg. 26,751 (May 11, 2004) ..................................................... 10
                                  6
                                      Exec. Order No. 13606, 77 Fed. Reg. 24,571, § 4 (Apr. 22, 2012) .............................................. 10
                                  7
                                      Exec. Order No. 13608, 77 Fed. Reg. 26,409 (May 1, 2012) ......................................................... 4
                                  8
                                      Exec. Order No. 13608, 77 Fed. Reg. 26,409, § 4 (May 1, 2012) ................................................ 11
                                  9
                                      Exec. Order No. 13619, 77 Fed. Reg. 41,243 (July 11, 2012) ........................................................ 4
                            10
                                      Exec. Order No. 13619, 77 Fed. Reg. 41,243, § 5 (Jul. 11, 2012) ................................................ 11
                            11

                            12        Exec. Order No. 13628, 77 Fed. Reg. 62,139 (Oct. 9, 2012) .......................................................... 4

                            13        Exec. Order No. 13628, 77 Fed. Reg. 62,139, § 10 (Oct. 9, 2012) ............................................... 11

                            14        Exec. Order No. 13660, 79 Fed. Reg. 13,493, § 2 (Mar. 6, 2014) ................................................ 11

                            15        Exec. Order No. 13667, 79 Fed. Reg. 28,387, § 4 (May 12, 2014) .............................................. 11
                            16        Exec. Order No. 13685, 79 Fed. Reg. 77,357, § 3 (Dec. 19, 2015) .............................................. 12
                            17        Exec. Order No. 13687, 80 Fed. Reg. 819 (Jan. 2, 2015) ............................................................... 4
                            18        Exec. Order No. 13687, 80 Fed. Reg. 819, § 4 (Jan. 2, 2015) ...................................................... 11
                            19
                                      Exec. Order No. 13692, 80 Fed. Reg. 12,747, § 2 (Mar. 8, 2015) ................................................ 11
                            20
                                      Exec. Order No. 13694, 80 Fed. Reg. 18,077, § 4 (Apr. 1, 2015) ................................................ 11
                            21
                                      Exec. Order No. 13712, 80 Fed. Reg. 73,633, § 2 (Nov. 22, 2015) .............................................. 12
                            22
                                      Exec. Order No. 13722, 81 Fed. Reg. 14,943, § 4 (Mar. 15, 2016) .............................................. 12
                            23
                                      Exec. Order No. 13726, 81 Fed. Reg. 23559, §2 (Apr. 19, 2016) ................................................ 12
                            24
                                      Exec. Order No. 13757, 82 Fed. Reg. 1 (Dec. 28, 2016) .............................................................. 12
                            25

                            26        Proclamation 2850, 14 Fed. Reg. 5,173 (Aug. 17, 1949)................................................................ 7

                            27        Proclamation 3004, 18 Fed. Reg. 489 (Jan. 17, 1953) .................................................................... 7

                            28        Proclamation 4865, 46 Fed. Reg. 48,107 (Sept. 29, 1981) ............................................................. 7

                                                                                                     - iii -
      Loeb & Loeb
A Limited Liability Partnership
                                               AMICUS CURIAE IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
    Including Professional
         Corporations
                                                                          (NO. 4:20- CV-4887-JSW)
                                        Case 4:20-cv-04887-JSW Document 40-1 Filed 08/07/20 Page 5 of 22



                                  1   Proclamation 5377, 50 Fed. Reg. 41,329 (Oct. 4, 1985) ............................................................. 3, 7
                                  2   Proclamation 5517, 51 Fed. Reg. 30,470 (Aug. 22, 1986).......................................................... 2, 8
                                  3   Proclamation 5829, 53 Fed. Reg. 22,289 (June 10, 1988) .............................................................. 8
                                  4
                                      Proclamation 5887, 53 Fed. Reg. 43,184 (Oct. 22, 1988) ............................................................... 8
                                  5
                                      Proclamation 6569, 58 Fed. Reg. 31,897 (June 3, 1993) ................................................................ 8
                                  6
                                      Proclamation 6574, 58 Fed. Reg. 34,209 (June 21, 1993) .............................................................. 8
                                  7
                                      Proclamation 6636, 58 Fed. Reg. 65,525 (Dec. 10, 1993) .............................................................. 8
                                  8
                                      Proclamation 6685, 59 Fed. Reg. 24,337 (May 7, 1994) ................................................................ 8
                                  9
                                      Proclamation 6730, 59 Fed. Reg. 50,683 (Sept. 30, 1994) ............................................................. 8
                            10
                                      Proclamation 6749, 59 Fed. Reg. 54,117 (Oct. 25, 1994) ............................................................... 8
                            11

                            12        Proclamation 6925, 61 Fed. Reg. 52,233 (Oct. 3, 1996) ................................................................. 9

                            13        Proclamation 6958, 61 Fed. Reg. 60,007 (Nov. 22, 1996).............................................................. 9

                            14        Proclamation 7060, 62 Fed. Reg. 65,987 (Dec. 12, 1997) .............................................................. 9

                            15        Proclamation 7062, 63 Fed. Reg. 2,871 (Jan. 14, 1998) ................................................................. 9
                            16        Proclamation 7249, 64 Fed. Reg. 62,561 (Nov. 12, 1999).............................................................. 9
                            17        Proclamation 7359, 65 Fed. Reg. 60,831 (Oct. 10, 2000) ............................................................... 9
                            18        Proclamation 7452, 66 Fed. Reg. 34,775 (June 26, 2001) ........................................................ 5, 10
                            19
                                      Proclamation 7524, 67 Fed. Reg. 8,857 (Feb. 22, 2002) .............................................................. 10
                            20
                                      Proclamation 7750, 69 Fed. Reg. 2,287 (Jan. 12, 2004) ............................................................... 10
                            21
                                      Proclamation 8015, 71 Fed. Reg. 28,541 (May 12, 2006) ............................................................ 10
                            22
                                      Proclamation 8158, 72 Fed. Reg. 36,587 (June 28, 2007) ............................................................ 10
                            23
                                      Proclamation 8342, 74 Fed. Reg. 4,093 (Jan. 16, 2009) ............................................................... 10
                            24
                                      Proclamation 8693, 76 Fed. Reg., 44,751 (July 24, 2011) ............................................................ 10
                            25

                            26        Proclamation 8697, 76 Fed. Reg. 49,277, § 1 (Aug. 4, 2011)....................................................... 10

                            27        Proclamation 9645, 82 Fed. Reg. 45,161 (Sept. 24, 2017) ................................................... 3, 4, 12

                            28        Proclamation 9822, 83 Fed. Reg. 57,661 (Nov. 9, 2018).............................................................. 12

                                                                                                - iv -
      Loeb & Loeb
A Limited Liability Partnership
                                              AMICUS CURIAE IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
    Including Professional
         Corporations
                                                                         (NO. 4:20- CV-4887-JSW)
                                        Case 4:20-cv-04887-JSW Document 40-1 Filed 08/07/20 Page 6 of 22



                                  1   Proclamation 9945, 84 Fed. Reg. 53,991 (Oct. 9, 2019) ................................................... 1, 5, 6, 13
                                  2   Proclamation 9983, 85 Fed. Reg. 6699 (Feb. 5, 2020) ................................................................. 13
                                  3   Proclamation 9984, 85 Fed. Reg. 6709 (Feb. 5, 2020) ............................................................. 6, 13
                                  4
                                      Proclamation 9992, 85 Fed. Reg. 12,855 (Mar. 4, 2020) .......................................................... 6, 13
                                  5
                                      Proclamation 9993, 85 Fed. Reg. 15,045 (Mar. 16, 2020) ........................................................ 6, 13
                                  6
                                      Proclamation 9996, 85 Fed. Reg. 15,341 (Mar. 18, 2020) ........................................................ 6, 13
                                  7
                                      Proclamation 10014, 85 Fed. Reg., 23,441 (Apr. 27, 2020) ..................................................... 6, 13
                                  8
                                      Proclamation 10041, 85 Fed. Reg. 31,933 (May 28, 2020) ...................................................... 6, 13
                                  9
                                      Proclamation 12807, 57 Fed. Reg. 23,133 (May 24, 1992) ............................................................ 8
                            10
                                      Other Authorities
                            11

                            12        Agreement on Haiti, Migrants—Interdiction, United States-Haiti, Sept. 23, 1981, 33 U.S.T. 3559,
                                         T.I.A.S. No. 10241, 1981 U.S.T. Lexis 40 ............................................................................ 4, 5
                            13
                                      Bernard Weinraub, U.S. and Cuba Gain an Accord on Repatriation,
                            14           N.Y. Times, Dec. 15, 1984 ........................................................................................................ 2
                            15        Gerald M. Boyd, Reagan Acts to Tighten Trade Embargo of Cuba,
                                         N.Y. Times, Aug. 23, 1986 ....................................................................................................... 2
                            16
                                      Harold Hongju Koh & Michael J. Wishnie, The Story of Sale v. Haitian Centers Council:
                            17
                                         Guantanamo and Refoulement, in HUMAN RIGHTS ADVOCACY STORIES 402-10 (Deena R.
                            18           Hurwitz et al. eds., 2009) .......................................................................................................... 5

                            19        Kate Manuel, CONG. RESEARCH SERV., R44743, EXECUTIVE AUTHORITY TO EXCLUDE ALIENS: IN
                                         BRIEF (2017) .............................................................................................................................. 1
                            20
                                      Maryellen Fullerton, Cuban Exceptionalism: Migration and Asylum in Spain and the United
                            21          States, 35 U. Miami Inter-Am. L. Rev. 527 (2004) .................................................................. 2
                            22
                                      Shoba Sivaprasad Wadhia, Banned: Immigration Enforcement in the Time of Trump (2019)....... 3
                            23
                                      The Travel Ban Decision, Administrative Law, and Judicial Method: Taking Statutory Context
                            24           Seriously, 33 Geo. Immigr. L.J. 159 (2019) .............................................................................. 3

                            25        U.N. Security Council Resolution 820 (Apr. 17, 1993) .................................................................. 9

                            26        U.N. Security Council Resolution 917 (May 6, 1994) .................................................................... 8
                            27        U.N. Security Council Resolution 942 (Sept. 23, 1994) ................................................................. 9
                            28        U.N. Security Council Resolution 1044 (Jan. 31, 1996) ................................................................. 9

                                                                                                            -v-
      Loeb & Loeb
A Limited Liability Partnership
                                               AMICUS CURIAE IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
    Including Professional
         Corporations
                                                                          (NO. 4:20- CV-4887-JSW)
                                        Case 4:20-cv-04887-JSW Document 40-1 Filed 08/07/20 Page 7 of 22



                                  1   U.N. Security Council Resolution 1054 (April 26, 1996) ............................................................... 9
                                  2   U.N. Security Council Resolution 1127 (Aug. 28, 1997) ............................................................... 9
                                  3   U.N. Security Council Resolution 1130 (Sept. 29, 1997) ............................................................... 9
                                  4
                                      U.N. Security Council Resolution 1132 (Oct. 8, 1997) .................................................................. 9
                                  5
                                      U.N. Security Council Resolution 1135 (Oct. 29, 1997) ................................................................ 9
                                  6
                                      U.N. Security Council Resolution 1970 (2011) ............................................................................ 12
                                  7
                                      U.N. Security Council Resolution 2303 (2016) ............................................................................ 12
                                  8
                                      U.N. Security Council Resolution 2331 (2016) ............................................................................ 10
                                  9

                            10

                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28

                                                                                                  - vi -
      Loeb & Loeb
A Limited Liability Partnership
                                              AMICUS CURIAE IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
    Including Professional
         Corporations
                                                                         (NO. 4:20- CV-4887-JSW)
                                        Case 4:20-cv-04887-JSW Document 40-1 Filed 08/07/20 Page 8 of 22



                                  1                                      SUMMARY OF ARGUMENT

                                  2           While the language of 8 U.S.C. § 1182(f) is broad, it is not unbounded. Both Supreme Court

                                  3   precedent and past practice suggest that deference to the President’s power under § 1182(f) is limited

                                  4   to situations when presidential action has a specific nexus with the conduct of foreign governments.

                                  5   See Trump v. Hawaii, 138 S. Ct. 2392, 2413 (2018) (observing that past exercises of power under

                                  6   § 1182(f) have often sought to resolve “ongoing diplomatic disputes” with other states). The present

                                  7   Proclamation defies that history by lacking any such nexus. Hence, the Proclamation should not

                                  8   trigger the same level of deference prompted by past Proclamations.

                                  9           Prior to President Trump’s October 2019 issuance of a since-enjoined proclamation, never

                            10        before had a President exercised his § 1182(f) power in the pursuit of exclusively domestic interests.

                            11        In fact, the nexus with a foreign government characteristic of all past exercises of power under

                            12        § 1182(f) fell under one of two contexts: retaliation or cooperation. In the first context, the President

                            13        seeks to retaliate for or induce particular conduct by governments abroad. See id. at 2413 (noting

                            14        that proclamations issued under § 1182(f) have often involved U.S. efforts to “retaliate for conduct

                            15        by . . . governments that conflicted with U.S. foreign policy interests”). In the second context, the

                            16        President demonstrates cooperation with other nations on matters affecting mutual interests and

                            17        obligations. See id. at 2409 (citing President’s ability to adopt a “‘preventive measure . . . in the

                            18        context of international affairs and national security”); Holder v. Humanitarian Law Project, 561

                            19        U.S. 1, 32-33 (2010) (noting importance of U.S. policies that elicit cooperation from “our . . .

                            20        allies”).

                            21                The Supreme Court in Hawaii did not have occasion to consider whether the power that

                            22        Congress delegated under § 1182(f) applies to purely domestic interests. See Hawaii, 138 S. Ct. at

                            23        2412-13 (rejecting argument that authority under § 1182(f) was limited to “exigencies” and times

                            24        of “national emergency”). Every example the Supreme Court considered occurred in the retaliation

                            25        or cooperation arenas; the present Proclamation contains no hint of a nexus to either context.

                            26        Nothing in the Proclamation even refers, expressly or implicitly, to the conduct of foreign

                            27        governments. Instead, the Proclamation creates a blanket suspension of several categories of visas

                            28        for all immigrants, regardless of country of origin. This is truly unprecedented.

                                                                                       - vii -
      Loeb & Loeb
A Limited Liability Partnership
                                             AMICUS CURIAE IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
    Including Professional
         Corporations
                                                                        (NO. 4:20- CV-4887-JSW)
                                           Case 4:20-cv-04887-JSW Document 40-1 Filed 08/07/20 Page 9 of 22



                                  1                           AMICUS BRIEF IN SUPPORT OF PLAINTIFFS

                                  2            Proclamation 10052 suspends four categories of visas through 2020, on the asserted

                                  3   justification that foreign nationals entering on those visas “Present a Risk to the United States Labor

                                  4   Market During the Economic Recovery Following the 2019 Novel Coronavirus Outbreak.” 85 Fed.

                                  5   Reg. 38,263 (June 25, 2020). Although framed as a bar on the entry of foreign nationals seeking H-

                                  6   1B, H-2B, J, or L visas, the Proclamation effectively suspends the issuance of “certain nonimmigrant

                                  7   visa programs,” which allegedly “pose an unusual threat to the employment of American workers.”

                                  8   Id. Such a Proclamation – barring visa issuance rather than foreign nationals' entry, regardless of

                                  9   country of origin, and solely to protect domestic labor markets – is unique in the history of § 1182(f)

                            10        (INA § 212(f)). The Proclamation thus has not earned any executive deference.1

                            11        I.       Past § 1182(f) Practice Has Entailed a Nexus With Foreign Governments

                            12                 In every one of the over forty proclamations and executive orders issued under § 1182(f) or

                            13        related authority prior to the enjoined October 2019 proclamation,2 presidential action had shown a

                            14        specific nexus with the conduct of foreign governments. See Kate Manuel, CONG. RESEARCH SERV.,

                            15        R44743, EXECUTIVE AUTHORITY TO EXCLUDE ALIENS: IN BRIEF 6-10 (2017) (listing prior § 1182(f)

                            16        proclamations and orders); Part II of Brief for Amicus Curiae, infra (providing detailed description

                            17        of each prior proclamation and executive order). This connection between invocations of § 1182(f)

                            18        and foreign powers had been uniform for almost seventy years since Congress enacted that provision

                            19        in 1952. Notably, while the Supreme Court cautioned against “ad hoc” distinctions in historical

                            20        practice in Hawaii, every single example the Court cited concerned foreign policy – because no

                            21        counterexamples existed. See 138 S. Ct. at 2413. Far from being an ad hoc distinction, the foreign-

                            22        facing nature of a proclamation is a fundamental part of § 1182(f)’s backdrop.

                            23
                                      1
                                        In this brief, amicus curiae focus on the issue of past practice under § 1182(f). On a separate
                            24        issue not addressed herein, many members of amicus curiae are experts in the INA and agree with
                                      plaintiffs’ assessment that Proclamation 10052 conflicts with the INA and is thus distinguishable
                            25        from the travel ban considered in Hawaii.
                                      2
                                        On October 4, 2019, President Trump signed Presidential Proclamation 9945, titled “Suspension
                            26        of Entry of Immigrants Who Will Financially Burden the United States Healthcare System.” See
                                      84 Fed. Reg. 53,991 (Oct. 9, 2019). As discussed in Section I.C., infra, this proclamation was
                            27        unprecedented and was enjoined by the United States District Court for the District of Oregon.
                                      The Ninth Circuit denied the government’s effort to stay the injunction. See Doe v. Trump, 957
                            28        F.3d 1050 (9th Cir. 2020).
                                                                                       -1-
      Loeb & Loeb
A Limited Liability Partnership
                                              AMICUS CURIAE IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
    Including Professional
         Corporations
                                                                         (NO. 4:20- CV-4887-JSW)
                                       Case 4:20-cv-04887-JSW Document 40-1 Filed 08/07/20 Page 10 of 22



                                  1          To assess how this exclusive foreign focus has cabined executive authority under § 1182(f),

                                  2   it is helpful to review the specific purposes for which Presidents have invoked it. Prior to the

                                  3   enjoined October 2019 proclamation, all such presidential action had entailed either retaliation or

                                  4   cooperation: 1) efforts to deter foreign states from engaging in conduct inimical to U.S. interests; or

                                  5   2) attempts to foster international cooperation on matters of mutual interest. While the language of

                                  6   § 1182(f) is broad, the Proclamation before this Court is such an outlier compared to historical

                                  7   practice that it defies the basic understanding held by all past Presidents: exercises of authority under

                                  8   § 1182(f) must connect to the United States’ relations with foreign powers.

                                  9          A.      Retaliatory Proclamations

                            10               Many proclamations attempt to retaliate for conduct by foreign governments that is inimical

                            11        to American interests and to induce more amenable conduct. The Hawaii Court acknowledged this

                            12        category of proclamation and cited several examples, including President Reagan’s Proclamation

                            13        No. 5517 (1986), which applied pressure on the Cuban government to live up to a 1984 agreement

                            14        on immigration from Cuba. Hawaii, 138 S. Ct. at 2413. As part of that agreement – which amici

                            15        have studied – Cuba had agreed to accept the return of members of the Mariel Boatlift to the United

                            16        States who had committed crimes after admission. See Maryellen Fullerton, Cuban Exceptionalism:

                            17        Migration and Asylum in Spain and the United States, 35 U. Miami Inter-Am. L. Rev. 527, 561-62

                            18        (2004); see also Bernard Weinraub, U.S. and Cuba Gain an Accord on Repatriation, N.Y. Times,

                            19        Dec. 15, 1984, at § 1, p. 1 (reporting on accord between Cuban and the United States). After the

                            20        United States began radio broadcasts criticizing the Castro regime, Cuba suspended this agreement.

                            21        See Gerald M. Boyd, Reagan Acts to Tighten Trade Embargo of Cuba, N.Y. Times, Aug. 23, 1986,

                            22        at § 1, p. 3. Cuban officials also aided and abetted human smuggling by extorting Cuban nationals

                            23        in exchange for exit permits allowing those nationals to travel to third countries to obtain visas to

                            24        enter the United States. Id. President Reagan hoped the Proclamation and other measures would

                            25        persuade the Castro regime to comply with its accord. Ultimately, the United States and Cuba

                            26        resumed a more orderly approach to immigration. See Fullerton, supra, at 562 n. 235.

                            27               The same nexus with foreign governments characterized the facts in Abourezk v. Reagan,

                            28        785 F.2d 1043 (D.C. Cir. 1986). The government sought to bar the entry of nationals of Cuba,

                                                                                        -2-
      Loeb & Loeb
A Limited Liability Partnership
                                             AMICUS CURIAE IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
    Including Professional
         Corporations
                                                                        (NO. 4:20- CV-4887-JSW)
                                          Case 4:20-cv-04887-JSW Document 40-1 Filed 08/07/20 Page 11 of 22



                                  1   Nicaragua, and Italy, believing the first two groups were agents of the communist regimes in their

                                  2   respective countries and the Italian was an agent of the Soviet Union. Id. at 1047-49; see also id. at

                                  3   1062, 1070 (Bork, J., dissenting) (discussing the State Department’s concerns about links of the

                                  4   foreign nationals in question to Communist regimes, and noting that “[r]elationships between our

                                  5   government and the governments of Nicaragua, the Soviet Union, and Cuba have been marked with

                                  6   tension”). Then-Judge Ruth Bader Ginsburg’s majority opinion noted that, in a related act, President

                                  7   Reagan had issued Proclamation No. 5377, 50 Fed. Reg. 41,329 (Oct. 4, 1985), which invoked

                                  8   § 1182(f) to suspend the entry of “officers or employees of the Cuban government or the Cuban

                                  9   Communist Party.” Abourezk, 785 F.2d at 1049 n. 2. The court expressed doubt that any specific

                            10        inadmissibility ground in § 1182 supported the suspension of entry of the foreign nationals from

                            11        Nicaragua, Italy, and Cuba who had challenged the bar to their entry in Abourezk. However, even

                            12        if those specific inadmissibility grounds were unavailing, the court suggested that the President’s

                            13        § 1182(f) proclamation power might provide another “safeguard against the danger” allegedly posed

                            14        by these individuals. Id. (noting President’s “sweeping” § 1182(f) authority); see also Hawaii, 138

                            15        S. Ct. at 2408 (citing Abourezk). In acknowledging its breadth, the court thus situated § 1182(f)’s

                            16        authority squarely in the United States’ fraught relationship with hostile foreign powers.

                            17                A substantial number of proclamations and executive orders through the years have targeted

                            18        the governments of states such as Iran and North Korea. President Trump included nationals of both

                            19        countries in the travel ban that the Supreme Court upheld in Trump v. Hawaii. See 138 S. Ct. at

                            20        2405.3 Several other past proclamations or orders have also addressed these states. See Executive

                            21        3
                                        See also Hawaii, 138 S. Ct. at 2413 (observing that Proclamation No. 9645 fit into patterns of
                                      measures designed to “retaliate for conduct by . . . governments that conflicted with U.S.
                            22        interests”). Amicus curiae filed a brief in the Supreme Court on behalf of challengers to
                                      Proclamation No. 9645’s legality, asserting that the Proclamation exceeded the scope of the
                            23        President’s authority. See Brief for Amici Curiae Scholars of Immigration Law in Support of
                                      Respondents on the History of the Immigration and Nationality Act, Trump v. Hawaii, No. 17-695
                            24        (March 2018), https://www.supremecourt.gov/DocketPDF/17/17-
                                      965/41814/20180330154515722_17-
                            25        965%20bsac%20Scholars%20of%20Immigration%20Law.pdf. Scholars among the amici in
                                      Hawaii and this case have criticized the Hawaii decision for its broad reading of § 1182(f) and
                            26        narrow reading of the Immigration and Nationality Act’s bar on national origin discrimination in
                                      visa issuance. See Shoba Sivaprasad Wadhia, Banned: Immigration Enforcement in the Time of
                            27        Trump 20-21 (2019) (arguing that the Supreme Court read § 1182(f) “in isolation from the rest of
                                      the statute”); Peter Margulies, The Travel Ban Decision, Administrative Law, and Judicial
                            28        Method: Taking Statutory Context Seriously, 33 Geo. Immigr. L.J. 159, 199-209 (2019)
                                                                                       -3-
      Loeb & Loeb
A Limited Liability Partnership
                                              AMICUS CURIAE IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
    Including Professional
         Corporations
                                                                         (NO. 4:20- CV-4887-JSW)
                                       Case 4:20-cv-04887-JSW Document 40-1 Filed 08/07/20 Page 12 of 22



                                  1   Order 13608, 77 Fed. Reg. 26,409 (May 1, 2012) (barring entry of persons who engaged in certain

                                  2   actions entailing evasion of U.S. sanctions on Iran and Syria); Executive Order 13619, 77 Fed. Reg.

                                  3   41,243 (July 11, 2012) (barring entry of individuals who have assisted in human rights abuses in

                                  4   Burma or engaged in arms trade in that country to or from North Korea); Executive Order 13628,

                                  5   77 Fed. Reg. 62,139 (Oct. 9, 2012) (barring entry of individuals who have provided technology and

                                  6   other items to Iran’s government for abuses of the human rights of the Iranian people); Executive

                                  7   Order 13687, 80 Fed. Reg. 819 (Jan. 2, 2015) (suspending entry of persons connected to government

                                  8   of North Korea or communist party apparatus there). Here, again, executive actions under § 1182(f)

                                  9   feature a specific nexus to the conduct of a foreign government.

                            10               B.      Proclamations Reflecting Cooperation With Foreign Governments

                            11               Many proclamations under § 1182(f) involve cooperation with other states on matters of

                            12        mutual interest or obligation. The Supreme Court upheld the first of these in Sale v. Haitian Centers

                            13        Council, Inc., 509 U.S. 155 (1993). That proclamation flowed from a 1981 agreement between the

                            14        United States and Haiti authorizing the Coast Guard to “intercept vessels engaged in the . . .

                            15        transportation” of Haitian nationals who were inadmissible under the INA because they lacked visas

                            16        for entry. Id. at 160; see also Agreement on Haiti, Migrants—Interdiction, United States-Haiti,

                            17        Sept. 23, 1981, 33 U.S.T. 3559, 3560, T.I.A.S. No. 10241, 1981 U.S.T. Lexis 40, at 1 (providing for

                            18        the “establishment of a cooperative program of interdiction and selective return to Haiti of certain

                            19        Haitian migrants and vessels involved in illegal transport of persons coming from Haiti”). The

                            20        agreement specifically referred to the “need for international cooperation regarding law enforcement

                            21        measures taken with respect to vessels on the high seas and the international obligations mandated

                            22        in the Protocol Relating to the Status of Refugees.” Id. at 1. Based on concerns that the Haitian

                            23        government would target returning interdicted nationals, the agreement included diplomatic

                            24        assurances that returning nationals “[would] not be subject to prosecution for illegal departure.” Id.

                            25        at 4. Several scholars among the amici here have worked extensively with Haitian refugees. In this

                            26        capacity, a number of these scholars had doubts then which continue to this day about the wisdom,

                            27
                                      (discussing statutory backdrop). Nevertheless, it is clear that the stated role of foreign relations in
                            28        Proclamation No. 9645 was central to the Supreme Court’s decision.
                                                                                        -4-
      Loeb & Loeb
A Limited Liability Partnership
                                             AMICUS CURIAE IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
    Including Professional
         Corporations
                                                                        (NO. 4:20- CV-4887-JSW)
                                          Case 4:20-cv-04887-JSW Document 40-1 Filed 08/07/20 Page 13 of 22



                                  1   fairness, and legality of the interdiction policy that the Supreme Court upheld in Sale. See Harold

                                  2   Hongju Koh & Michael J. Wishnie, The Story of Sale v. Haitian Centers Council: Guantanamo and

                                  3   Refoulement, in HUMAN RIGHTS ADVOCACY STORIES 402-10 (Deena R. Hurwitz et al. eds., 2009).4

                                  4   Nevertheless, these scholars recognized the roots of the policy in the agreement reached between

                                  5   Haiti and the United States in 1981. See id. at 388.

                                  6           Many more proclamations stemming from cooperative agreements followed. For example,

                                  7   President George W. Bush issued Proclamation No. 7452, 66 Fed. Reg. 34,775 (June 26, 2001),

                                  8   promoting international efforts at “assuring peace and stability” in the Balkans. That portion of

                                  9   Europe had recently been the site of civil strife and wartime atrocities during the breakup of the

                            10        former Yugoslavia. As the Proclamation noted, the United States also wanted to enhance the

                            11        effectiveness of international organizations, forces, and tribunals in the region, including the U.N.

                            12        Interim Administration Mission in Kosovo, U.N. peacekeepers, and the U.N.-backed International

                            13        Criminal Tribunal for the former Yugoslavia. Id., §1(a)(ii). For that reason, the Proclamation barred

                            14        the entry of any individuals who attempted to discourage refugees from the Balkans from returning

                            15        there or in any other way tried to “undermine peace, stability, reconciliation, or democratic

                            16        development” in the Western Balkans. Id. at §1(a)(iv).

                            17                C.     The Enjoined Health Insurance Proclamation and the Pandemic Proclamations

                            18                Three years into his presidency, President Trump started to break with the longstanding

                            19        § 1182(f) practice. The first such novel proclamation required immigrants to prove that they would

                            20        be covered by “approved” health insurance within 30 days of arrival, or that they had sufficient

                            21        resources to pay for foreseeable medical costs. Proclamation 9945, 84 Fed. Reg. 53,991 (Oct. 9,

                            22        2019); see Doe v. Trump, No. 19-36020, Dkt. 40 (Feb. 6, 2020) (brief of amici observing that

                            23        Proclamation 9945 was the first to lack a cooperative or retaliatory purpose). The district court

                            24        granted a preliminary injunction enjoining the proclamation, and the Ninth Circuit refused to stay

                            25        the district court’s order. See Doe v. Trump, 957 F.3d 1050 (9th Cir. 2020). Thus, the enjoined

                            26

                            27        4
                                        Koh & Wishnie, https://web.law.columbia.edu/sites/default/files/microsites/human-rights-
                                      institute/files/Human%20Rights%20Advocacy%20Stories%20-
                            28        %20Sale%20V.%20Haitian%20Centers%20Council.pdf.
                                                                                      -5-
      Loeb & Loeb
A Limited Liability Partnership
                                              AMICUS CURIAE IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
    Including Professional
         Corporations
                                                                         (NO. 4:20- CV-4887-JSW)
                                          Case 4:20-cv-04887-JSW Document 40-1 Filed 08/07/20 Page 14 of 22



                                  1   Proclamation 9945 lacks persuasive weight regarding the scope of § 1182(f) when compared to the

                                  2   theretofore unbroken precedent of presidential practice.

                                  3           More recently, President Trump issued several proclamations related to the coronavirus

                                  4   pandemic. See Proclamation 9984, 85 Fed. Reg. 6709 (Feb. 5, 2020); Proclamation 9992, 85 Fed.

                                  5   Reg. 12,855 (Mar. 4, 2020); Proclamation 9993, 85 Fed. Reg. 15,045 (Mar. 16, 2020); Proclamation

                                  6   9996, 85 Fed. Reg. 15,341 (Mar. 18, 2020); Proclamation 10041, 85 Fed. Reg. 31,933 (May 28,

                                  7   2020) (“Pandemic Proclamations”). Each proclamation barred entry of foreign nationals who had

                                  8   been in high-transmission countries in the fourteen days prior to their entry to the United States.

                                  9   While amicus curiae do not opine on the legal validity or wisdom of these proclamations, they were

                            10        at least directed to entrants from specific countries and to the unique exigencies of a pandemic.

                            11                Although ostensibly connected to the pandemic, the Proclamation at issue here represents a

                            12        drastic departure from even the Pandemic Proclamations because it applies regardless of the foreign

                            13        country at issue.5 Instead, the Proclamation applies to foreign nationals as a generic category,

                            14        without regard to whether they are nationals of a friendly or adversarial nation. Thus, it is most

                            15        similar to the enjoined Proclamation 9945. The current Proclamation also represents a significant

                            16        departure from the Pandemic Proclamations because it is not truly an entry restriction. That is, the

                            17        Proclamation does not bar certain groups of foreign nationals from setting foot on American soil.

                            18        Instead, it effectively dictates the conditions on which they can obtain visas. See Hawaii, 138 S. Ct.

                            19        at 2414 (drawing distinction between “admissibility determinations and visa issuance,” and

                            20        observing that § 1182 relates to the former).

                            21

                            22        5
                                        In addition to suspending several visa categories, Proclamation 10052 also extended Proclamation
                            23        10014, which was issued on April 22, 2020 and is in many ways was the spiritual predecessor to the
                                      one at issue here. That April Proclamation barred the issuance of green cards to immigrants outside
                            24        of the United States, with certain exceptions. See Proclamation 10014, 85 Fed. Reg., 23,441 (Apr.
                                      27, 2020). Like the current Proclamation, the April one claimed to protect domestic labor markets
                            25        in light of the pandemic and applied regardless of an immigrant’s country of origin. Perhaps due to
                                      its limited scope (only green cards and only for those outside the U.S.), 60-day initial timeframe,
                            26        and issuance during the heart of the pandemic, Proclamation 10014 does not seem to have been
                            27        subject to major legal challenges yet. Proclamation 10014 is thus too novel, too narrow, and too
                                      unscrutinized to be probative when assessing the validity of Proclamation 10052.
                            28

                                                                                       -6-
      Loeb & Loeb
A Limited Liability Partnership
                                              AMICUS CURIAE IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
    Including Professional
         Corporations
                                                                         (NO. 4:20- CV-4887-JSW)
                                       Case 4:20-cv-04887-JSW Document 40-1 Filed 08/07/20 Page 15 of 22



                                  1   II.      A Comprehensive List of Proclamations and Their Respective Purposes

                                  2            The following chart sets out each Proclamation issued under § 1182(f) or any related

                                  3   provision of the Immigration and Nationality Act. Each tracks the retaliation/cooperation typology

                                  4   outlined above. In sum, every past proclamation and executive order invoking § 1182(f)—up to the

                                  5   enjoined health insurance proclamation—sounds in the key of retaliation or cooperation regarding

                                  6   foreign governments. None, aside from the enjoined health insurance proclamation and the April

                                  7   2020 proclamation extended by Proclamation 10052, address purely domestic considerations like

                                  8   the current one does. Given this lack of a pedigree based on past practice, this Court should scale

                                  9   back the deference that it affords the current proclamation.

                            10
                                                                                                                           Retaliation/
                            11              President & Citation                       Description                        Cooperation
                                       Harry Truman                Amending Proclamation 2523(1) (Nov. 14,               Retaliation
                            12                                     1941), to authorize Secretary of State to issue
                                       Proclamation 2850, 14       regulations to bar entry of persons when such
                            13         Fed. Reg. 5,173 (Aug.       entry would be “prejudicial to the interests of the
                                       17, 1949)                   United States,” under predecessor of 8 U.S.C. §
                            14                                     1185 which empowered President to suspend
                                                                   entry in times of war and national emergency.
                            15         Harry Truman                Under predecessor of 8 U.S.C. § 1185,                 Retaliation
                                                                   empowering the President to suspend entry in
                            16         Proclamation 3004, 18       case of war or emergency, authorizing limits on
                                       Fed. Reg. 489 (Jan. 17,     entry of foreign nationals into the Panama Canal
                            17         1953)                       Zone and American Samoa, in light of concerns
                                                                   about spillover related to Korean War.
                            18         Jimmy Carter                Under 8 U.S.C. § 1185, which empowers the             Retaliation
                                                                   President to set rules on admission and departure
                            19         Exec. Order No. 12172,      of foreign nationals, authorizing Secretary of
                                       44 Fed. Reg. 67,947         State to set limits on Iranians’ entry into the
                            20         (Nov. 26, 1979), as         United States during the Iranian hostage crisis.
                                       amended by Exec. Order
                            21         No. 12206, 45 Fed. Reg.
                                       24,101 (Apr. 7, 1980)
                            22         Ronald Reagan               Authorizing interdiction of vessels on the high       Cooperation
                                                                   seas carrying inadmissible foreign nationals, in
                            23         Proclamation 4865, 46       accordance with “cooperative arrangements” with
                                       Fed. Reg. 48,107 (Sept.     foreign governments.
                            24         29, 1981)
                                       Ronald Reagan               Suspending entry by officers or employees of          Retaliation
                            25                                     Cuban government and Cuban Communist Party,
                                       Proclamation 5377, 50       in light of Cuba’s suspension of immigration
                            26         Fed. Reg. 41,329 (Oct. 4,   agreement with United States.
                                       1985)
                            27         Ronald Reagan               Suspending entry of Cuban nationals in light of       Retaliation
                                                                   Cuba’s suspension of compliance with agreement
                            28

                                                                                      -7-
      Loeb & Loeb
A Limited Liability Partnership
                                              AMICUS CURIAE IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
    Including Professional
         Corporations
                                                                         (NO. 4:20- CV-4887-JSW)
                                      Case 4:20-cv-04887-JSW Document 40-1 Filed 08/07/20 Page 16 of 22



                                  1                                                                                    Retaliation/
                                        President & Citation                       Description                         Cooperation
                                  2   Proclamation 5517, 51      with the United States on immigration
                                      Fed. Reg. 30,470 (Aug.     procedures.
                                  3   22, 1986)
                                      Ronald Reagan              Suspending entry of Panamanian officials—along      Retaliation
                                  4                              with their immediate families—who plan and
                                      Proclamation 5829, 53      execute policies of Panamanian strongman
                                  5   Fed. Reg. 22,289 (June     Manuel Noriega.
                                      10, 1988)
                                  6   Ronald Reagan             Suspending entry of members of Nicaraguan            Retaliation
                                                                government or Sandinista National Liberation
                                  7   Proclamation 5887, 53     Front holding diplomatic or government passports
                                      Fed. Reg. 43,184 (Oct.    in light of Nicaragua’s expulsion of U.S.
                                  8   22, 1988)                 Ambassador, interference with U.S. embassy,
                                                                suppression of free expression, and “support of
                                  9                             subversive activities throughout Central
                                                                America.”
                            10        George H.W. Bush          Authorizing Secretary of State to enter into         Cooperation
                                                                “cooperative arrangements with appropriate
                            11        Proclamation 12807, 57    foreign governments” to deter travel to the United
                                      Fed. Reg. 23,133 (May     States on the high seas by inadmissible foreign
                            12        24, 1992)                 nationals, as well as interdiction of such persons
                                                                by the U.S. Coast Guard, pursuant to agreements
                            13                                  with other states.
                                      Bill Clinton              Suspending entry of persons who planned and          Retaliation
                            14                                  executed policies supporting military coup regime
                                      Proclamation 6569, 58     in Haiti and impeded efforts to “restore
                            15        Fed. Reg. 31,897 (June 3, constitutional government to Haiti”; also
                                      1993)                     suspending entry of immediate families of such
                            16                                  persons.
                                      Bill Clinton              Suspending entry of individuals who impede the       Retaliation
                            17                                  transition to democracy of Zaire (now the
                                      Proclamation 6574, 58     Democratic Republic of the Congo).
                            18        Fed. Reg. 34,209 (June
                                      21, 1993)
                            19        Bill Clinton              Suspending entry of individuals who “impede          Retaliation
                                                                Nigeria’s transition to democracy,” as well as the
                            20        Proclamation 6636, 58     immediate families of such individuals.
                                      Fed. Reg. 65,525 (Dec.
                            21        10, 1993)
                                      Bill Clinton              Suspending entry of participants in regime in        Cooperation
                            22                                  Haiti that had gained power through military coup
                                      Proclamation 6685, 59     and engaged in human rights abuses; this measure
                            23        Fed. Reg. 24,337 (May 7, implemented U.N. Security Council Resolution
                                      1994)                     917 (May 6, 1994).
                            24        Bill Clinton              Suspending entry of persons who planned or           Retaliation
                                                                executed policies that “impede Liberia’s
                            25        Proclamation 6730, 59     transition to democracy.”
                                      Fed. Reg. 50,683 (Sept.
                            26        30, 1994)
                                      Bill Clinton              Suspending entry of members of Bosnian Serb          Cooperation
                            27                                  forces who participated in armed conflict in
                                      Proclamation 6749, 59     former Yugoslavia in violation of U.N. Security
                            28

                                                                                   -8-
      Loeb & Loeb
A Limited Liability Partnership
                                           AMICUS CURIAE IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
    Including Professional
         Corporations
                                                                      (NO. 4:20- CV-4887-JSW)
                                      Case 4:20-cv-04887-JSW Document 40-1 Filed 08/07/20 Page 17 of 22



                                  1                                                                                        Retaliation/
                                        President & Citation                         Description                           Cooperation
                                  2   Fed. Reg. 54,117 (Oct.      Council Resolution 942 (Sept. 23, 1994) and
                                      25, 1994)                   Resolution 820 (Apr. 17, 1993).
                                  3   Bill Clinton                Suspending entry of members of regime in Burma         Retaliation
                                                                  who have planned or executed policies that
                                  4   Proclamation 6925, 61       “impeded Burma’s transition to democracy,” as
                                      Fed. Reg. 52,233 (Oct. 3,   well as the immediate families of such
                                  5   1996)                       individuals.
                                      Bill Clinton                Suspending entry of members of Sudan                   Cooperation
                                  6                               government and military, in order to implement
                                      Proclamation 6958, 61       U.N. Security Council Resolution 1044 (Jan. 31,
                                  7   Fed. Reg. 60,007 (Nov.      1996) and Resolution 1054 (April 26, 1996),
                                      22, 1996)                   which called upon Sudan to extradite to Ethiopia
                                  8                               suspects in an assassination attempt in the capital
                                                                  of Ethiopia against Egyptian president Hosni
                                  9                               Mubarak.
                                      Bill Clinton                Suspending entry of senior officials of National       Cooperation
                            10                                    Union for the Total Independence of Angola
                                      Proclamation 7060, 62       (UNITA)—a party to longstanding civil strife in
                            11        Fed. Reg. 65,987 (Dec.      that country—and adult immediate relatives,
                                      12, 1997)                   because of these individuals’ violation of peace
                            12                                    accord; measure taken to implement U.N.
                                                                  Security Council Resolution 1127 (Aug. 28,
                            13                                    1997), Resolution 1130 (Sept. 29, 1997), and
                                                                  Resolution 1135 (Oct. 29, 1997).
                            14        Bill Clinton                Suspending entry of members of military junta in       Cooperation
                                                                  Sierra Leone and their families, to implement
                            15        Proclamation 7062, 63       U.N. Security Council Resolution 1132 (Oct. 8,
                                      Fed. Reg. 2,871 (Jan. 14,   1997), which called for restoration of peace in
                            16        1998)                       that country.
                                      Bill Clinton                Suspending entry of members of government of           Cooperation
                            17                                    Federal Republic of Yugoslavia (Serbia and
                                      Proclamation 7249, 64       Montenegro), including President Slobodan
                            18        Fed. Reg. 62,561 (Nov.      Milosevic, and those closely associated with these
                                      12, 1999)                   persons, in light of the targeting of civilians for
                            19                                    attack by this group and other actions under the
                                                                  jurisdiction of the International Criminal Tribunal
                            20                                    for the former Yugoslavia, as well as the efforts
                                                                  of the members of the Milosevic regime to
                            21                                    “obstruct democracy” in the region and evade
                                                                  sanctions imposed by the United States and other
                            22                                    countries.
                                      Bill Clinton                Suspending entry of persons who support the            Cooperation
                            23                                    Revolutionary United Front—a group engaged in
                                      Proclamation 7359, 65       civil strife in Sierra Leone—or who “otherwise
                            24        Fed. Reg. 60,831 (Oct.      impede the peace process” in that country,
                                      10, 2000)                   subsequent to U.N. Security Council Resolution
                            25                                    1132 (Oct. 8, 1997), which called for “peace,
                                                                  stability, and reconciliation”; also suspending
                            26                                    entry of “spouses, children of any age, and
                                                                  parents” of such individuals.
                            27        George W. Bush              Suspending entry of persons threatening to             Cooperation
                                                                  undermine international stabilization efforts in the
                            28

                                                                                     -9-
      Loeb & Loeb
A Limited Liability Partnership
                                           AMICUS CURIAE IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
    Including Professional
         Corporations
                                                                      (NO. 4:20- CV-4887-JSW)
                                      Case 4:20-cv-04887-JSW Document 40-1 Filed 08/07/20 Page 18 of 22



                                  1                                                                                        Retaliation/
                                        President & Citation                          Description                          Cooperation
                                  2   Proclamation 7452, 66       Western Balkans (the former Yugoslavia), or
                                      Fed. Reg. 34,775 (June      those persons accused or suspected of war crimes
                                  3   26, 2001)                   or crimes against humanity in connection with the
                                                                  armed conflict in that region.
                                  4   George W. Bush              Suspending entry of members of Zimbabwe                Retaliation
                                                                  government of Robert Mugabe, in response to the
                                  5   Proclamation 7524, 67       “political and humanitarian crisis [in that country]
                                      Fed. Reg. 8,857 (Feb. 22,   and the continued failure” of that government to
                                  6   2002)                       support democracy and the rule of law
                                      George W. Bush              Suspending entry of foreign government officials       Cooperation
                                  7                               and others who have engaged in corruption
                                      Proclamation 7750, 69       including bribery, misappropriation of public
                                  8   Fed. Reg. 2,287 (Jan. 12,   funds, and election fraud; citing Third Global
                                      2004)                       Forum on Fighting Corruption and Safeguarding
                                  9                               Integrity, along with “other intergovernmental
                                                                  efforts.”
                            10        George W. Bush              Suspending entry of officials of Belarus who           Retaliation
                                                                  engaged in vote fraud, corruption, human rights
                            11        Proclamation 8015, 71       abuses, or other attempts to undermine
                                      Fed. Reg. 28,541 (May       “democratic institutions or impede the transition
                            12        12, 2006)                   to democracy” in that country.
                                      George W. Bush              Suspending entry of present and former Syrian          Retaliation
                            13                                    government officials who sought to undermine
                                      Proclamation 8158, 72       Lebanon’s sovereignty or democratic
                            14        Fed. Reg. 36,587 (June      government, or (through cross-reference to
                                      28, 2007)                   Executive Order 13338, 69 Fed. Reg. 26,751
                            15                                    (May 11, 2004)) facilitated Syria’s aid to foreign
                                                                  terrorist organizations, including Hamas and
                            16                                    Hizballah.
                                      George W. Bush              Suspending entry of foreign government officials       Cooperation
                            17                                    and their spouses who have impeded or failed to
                                      Proclamation 8342, 74       implement “international antitrafficking
                            18        Fed. Reg. 4,093 (Jan. 16,   standards.”
                                      2009)
                            19        Barack Obama                Suspending the entry of traffickers covered by         Cooperation
                                                                  sanctions, travel bans, and other measures under
                            20        Proclamation 8693, 76       U.N. Security Council Resolution 2331 (2016),
                                      Fed. Reg., 44,751 (July     which implemented the U.N. Convention on
                            21        24, 2011)                   Transnational Organized Crime and the Protocol
                                                                  to Prevent, Suppress and Punish Trafficking in
                            22                                    Persons.
                                      Barack Obama                Suspending entry of persons who engaged in             Cooperation
                            23                                    “war crimes, crimes against humanity or other
                                      Proclamation 8697, 76       serious violations of human rights.”
                            24        Fed. Reg. 49,277, § 1
                                      (Aug. 4, 2011)
                            25        Barack Obama                Suspending entry of persons who have sold,         Retaliation
                                                                  leased, provided material support for, or operated
                            26        Exec. Order No. 13606,      information and communications technology used
                                      77 Fed. Reg. 24,571, § 4    by the respective Governments of Iran or Syria to
                            27        (Apr. 22, 2012)             engage in “serious human rights abuses” against
                                                                  the people of said countries.
                            28

                                                                                    - 10 -
      Loeb & Loeb
A Limited Liability Partnership
                                           AMICUS CURIAE IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
    Including Professional
         Corporations
                                                                      (NO. 4:20- CV-4887-JSW)
                                      Case 4:20-cv-04887-JSW Document 40-1 Filed 08/07/20 Page 19 of 22



                                  1                                                                                   Retaliation/
                                        President & Citation                        Description                      Cooperation
                                  2   Barack Obama               Suspending entry of persons who evaded U.S.        Retaliation
                                                                 sanctions regarding Iran and Syria.
                                  3   Exec. Order No. 13608,
                                      77 Fed. Reg. 26,409, § 4
                                  4   (May 1, 2012)
                                      Barack Obama               Suspending entry of individuals who have           Retaliation
                                  5                              undermined “peace, security, or stability” of
                                      Exec. Order No. 13619,     Burma, led or assisted in human rights abuses in
                                  6   77 Fed. Reg. 41,243, § 5   Burma, or aided arms trade between Burma and
                                      (Jul. 11, 2012)            North Korea.
                                  7   Barack Obama               Suspending entry of individuals who provided       Retaliation
                                                                 technology and other instrumentalities to Iran’s
                                  8   Exec. Order No. 13628,     government for abuses of the human rights of the
                                      77 Fed. Reg. 62,139, §     Iranian people.
                                  9   10 (Oct. 9, 2012)
                                      Barack Obama               Suspending entry of person who “asserted             Retaliation
                            10                                   governmental authority [in the Crimea] without
                                      Exec. Order No. 13660,     the authorization of the Government of Ukraine”
                            11        79 Fed. Reg. 13,493, § 2   and thus undermined its “peace, security,
                                      (Mar. 6, 2014)             stability, sovereignty, and territorial integrity.”
                            12        Barack Obama               Suspending entry of leaders of armed groups and
                                                                 others in Central African Republic responsible for Cooperation
                            13        Exec. Order No. 13667,     “targeting of women, children, or any civilians
                                      79 Fed. Reg. 28,387, § 4
                            14        (May 12, 2014)             through . . . acts of violence (including killing,
                                                                 maiming, torture, or rape or other sexual
                            15                                   violence)” as well as “abduction, forced
                                                                 displacement, or attacks on schools, hospitals,
                            16                                   religious sites, or locations where civilians are
                            17                                   seeking refuge”; citing threats to “peace, security,
                                                                 [and] stability of the Central African Republic
                            18                                   and neighboring states”, as addressed by U.N.
                                                                 Security Council Resolutions 2121 (Oct. 10,
                            19                                   2013), Resolution 2127 (Dec. 5, 2013), and
                                                                 Resolution 2134 (Jan. 28, 2014).
                            20        Barack Obama               Suspending entry of persons connected to
                                                                 government of North Korea or communist party         Retaliation
                            21        Exec. Order No. 13687,     in that country.
                                      80 Fed. Reg. 819, § 4
                            22        (Jan. 2, 2015)
                                      Barack Obama               Suspending entry of present and former officials
                            23                                                                                      Retaliation
                                                                 of government of Venezuela and associated
                                      Exec. Order No. 13692,     individuals, in connection with efforts to deter
                            24        80 Fed. Reg. 12,747, § 2
                                      (Mar. 8, 2015)             violence, human rights abuses, corruption, and
                            25                                   attempts to undermine democracy.
                                      Barack Obama               Suspending entry of foreign nationals who have
                            26                                   engaged in “malicious cyber-enabled activities”    Retaliation
                                      Executive Order 13694,     directed against U.S. critical infrastructure,
                            27        80 Fed. Reg. 18,077, § 4
                                      (Apr. 1, 2015)             financial sector, computer networks, or
                            28                                   intellectual property, as part of response to

                                                                                  - 11 -
      Loeb & Loeb
A Limited Liability Partnership
                                           AMICUS CURIAE IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
    Including Professional
         Corporations
                                                                      (NO. 4:20- CV-4887-JSW)
                                      Case 4:20-cv-04887-JSW Document 40-1 Filed 08/07/20 Page 20 of 22



                                  1                                                                                     Retaliation/
                                        President & Citation                        Description                         Cooperation
                                  2                              declared national emergency to address an
                                                                 “unusual and extraordinary threat to the national
                                  3                              security, foreign policy, and economy of the
                                  4                              United States”; a follow-up order, Executive
                                                                 Order 13757, 82 Fed. Reg. 1 (Dec. 28, 2016),
                                  5                              targeted Russian state agencies, such as the
                                                                 Russian Main Intelligence Directorate and
                                  6                              Federal Security Service.
                                      Barack Obama               Suspending entry of persons who threaten the         Cooperation
                                  7
                                                                 “peace, security, and stability” of Burundi
                                      Exec. Order No. 13712,     through crimes such as the “targeting of women,
                                  8   80 Fed. Reg. 73,633, § 2
                                      (Nov. 22, 2015)            children, or any civilians through . . . acts of
                                  9                              violence (including killing, maiming, torture, or
                                                                 rape or other sexual violence)”; this action was a
                            10                                   precursor to steps taken by the United Nations,
                                                                 which in July, 2016 passed U.N. Security Council
                            11
                                                                 Resolution 2303, authorizing the U.N. Secretary
                            12                                   General to assign a police component to monitor
                                                                 the civil conflict in Burundi and report back
                            13                                   periodically to the Security Council on the dire
                                                                 situation in that country.
                            14        Barack Obama               Suspending entry of persons controlling entities     Retaliation
                            15                                   operating in the Crimea region of Ukraine, in
                                      Exec. Order No. 13685,     response to “Russian occupation of the Crimea
                                      79 Fed. Reg. 77,357, § 3
                            16        (Dec. 19, 2015)            region.”
                                      Barack Obama               Suspending entry of any person who has aided         Retaliation
                            17
                                                                 North Korea government’s nuclear program or
                                      Exec. Order No. 13722,     other programs that provide financial support for
                            18        81 Fed. Reg. 14,943, § 4
                                      (Mar. 15, 2016)            that government’s policies.
                            19        Barack Obama               Expands Exec. Order 13566 (Feb. 25, 2011), by       Cooperation
                            20                                   suspending entry of those who have violated arms
                                      Exec. Order No. 13726,     embargo imposed on factions within Libya by
                                      81 Fed. Reg. 23559, §2
                            21        (Apr. 19, 2016)            U.N. Security Council Resolution 1970 (2011), or
                                                                 otherwise threatened “peace, security, stability,
                            22                                   sovereignty, democratic transition, and territorial
                                                                 integrity” of Libya.
                            23
                                      Donald Trump               Suspending entry of nationals from several          Retaliation
                            24                                   countries, including Iran, Libya, North Korea,
                                      Proclamation 9645, 82      Syria, and Yemen (as well as members of
                            25        Fed. Reg. 45,161 (Sept.    Venezuela government and their families and
                                      24, 2017)                  associates) to address “inadequacies” in covered
                            26                                   states’ vetting of visa applicants.
                                      Donald Trump               Authorizing Attorney General and Secretary of       Cooperation
                            27
                                                                 Homeland Security to issue rule barring grant of
                                      Proclamation 9822, 83      asylum to a person who crosses the southern
                            28

                                                                                  - 12 -
      Loeb & Loeb
A Limited Liability Partnership
                                           AMICUS CURIAE IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
    Including Professional
         Corporations
                                                                      (NO. 4:20- CV-4887-JSW)
                                          Case 4:20-cv-04887-JSW Document 40-1 Filed 08/07/20 Page 21 of 22



                                  1                                                                                           Retaliation/
                                            President & Citation                          Description                         Cooperation
                                  2       Fed. Reg. 57,661 (Nov.      border at a point not officially designated for
                                          9, 2018)                    entry; asserting that Proclamation will “facilitate
                                  3                                   ongoing negotiations with Mexico and other
                                  4                                   countries regarding appropriate cooperative
                                                                      arrangements” on refugee flows.6
                                  5       Donald Trump                Suspending entry into United States of                [Enjoined]
                                                                      immigrants who cannot show that they will be
                                  6       Proclamation 9945, 84       covered by approved health insurance within 30
                                          Fed. Reg. 53,991 (Oct. 9,
                                          2019)                       days of entry, unless they possess financial
                                  7
                                                                      resources to pay for foreseeable medical costs.
                                  8       Donald Trump                Suspending the entry of certain nationals from        Retaliation
                                                                      several countries, including Eritrea, Nigeria,
                                  9       Proclamation 9983, 85       Myanmar, Kyrgyzstan, Tanzania, and Sudan
                                          Fed. Reg. 6699 (Feb. 5,
                            10            2020)                       because “deficiencies in sharing terrorist,
                                                                      criminal, or identity information.”
                            11
                                          Donald Trump                Suspending entry of foreign nationals who had         sui generis
                            12                                        been in certain countries that pose a high risk of
                                          Proclamations: 9984, 85     coronavirus transmission in the previous fourteen
                            13            Fed. Reg. 6709 (Feb. 5,
                                          2020); 9992, 85 Fed.        days. Each proclamation addressed persons from
                            14            Reg. 12,855 (Mar. 4,        different countries: China, Iran, Schengen Area
                                          2020); 9993, 85 Fed.        (26 European states), United Kingdom and
                            15            Reg. 15,045 (Mar. 16,       Republic of Ireland, and Brazil.
                                          2020); 9996, 85 Fed.
                            16            Reg. 15,341 (Mar. 18,
                                          2020); 10041, 85 Fed.
                            17            Reg. 31,933 (May 28,
                                          2020)
                            18            Donald Trump                Suspending issuance of green cards to immigrants N/A
                                                                      residing outside of the United States, ostensibly
                            19            Proclamation 10014, 85      to protect labor markets during the pandemic.
                                          Fed. Reg. 23,441 (Apr.
                            20            27, 2020)                   One aspect of Proclamation 10052 was extending
                                                                      Proclamation 10014.
                            21

                            22
                                      6
                                        Earlier this year, the Ninth Circuit affirmed the district court’s grant of a preliminary injunction
                            23        enjoining enforcement of the interim final rule authorized by the November 2018 Proclamation.
                                      See East Bay Sanctuary Covenant v. Trump, 950 F.3d 1242, 1261 (9th Cir. 2020). According to
                            24        the Ninth Circuit, the interim final rule “conflicts with the plain congressional intent instilled in
                                      8 U.S.C. § 1158(a), and is therefore ‘not in accordance with law,’ 5 U.S.C. § 706(2)(A).” Id. at
                            25        1273; see also O.A. v. Trump, 404 F. Supp. 3d 109 (D.D.C. 2019) (certifying class challenging
                                      interim final rule). Section 1158(a) states that an undocumented migrant may apply for asylum
                            26        when arriving in the United States, “whether or not at a designated port of arrival.” Amicus
                                      Curiae submitted a brief to the District Court in East Bay supporting the challenge to the interim
                            27        final rule authorized by the November 2018 Proclamation. See Brief of Professors of Immigration
                                      Law as Amici Curiae in Support of Plaintiffs, East Bay Sanctuary Covenant v. Trump, No. 3:18-
                            28        cv-06810-JST (N.D. Ca. Dec. 5, 2018), ECF No. 79.
                                                                                        - 13 -
      Loeb & Loeb
A Limited Liability Partnership
                                               AMICUS CURIAE IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
    Including Professional
         Corporations
                                                                          (NO. 4:20- CV-4887-JSW)
                                       Case 4:20-cv-04887-JSW Document 40-1 Filed 08/07/20 Page 22 of 22



                                  1   III.   Proclamation 10052 Has No Cooperative or Retaliatory Element

                                  2          As this comprehensive chart demonstrates, past § 1182(f) proclamations entail either

                                  3   retaliation against or cooperation with foreign governments. None prior to the enjoined health

                                  4   insurance proclamation address a purely domestic issue such as restricting employment access to

                                  5   U.S. Citizens, a goal unmoored from a nexus with a foreign government. Emphasizing its lack of

                                  6   any foreign-facing anchor, Proclamation 10052 on its face and in practice is sovereign-blind,

                                  7   indifferent to whether the visa applicant arrives from America’s closest ally or greatest foe, from a

                                  8   neighboring nation or from the other side of the globe. Instead, the Proclamation embraces a

                                  9   perspective that only two very recent President Trump proclamations had previously taken: all

                            10        foreign nationals are the same regardless of country of origin or nationality. No President before

                            11        President Trump had exercised his § 1182(f) authority in such a manner, and even President Trump

                            12        waited more than three years to attempt it and has only attempted it twice (one of which has already

                            13        been enjoined). Thus, Proclamation 10052 fundamentally exceeds the scope of § 1182(f) authority

                            14        contemplated by any previous President or approved by any federal court.

                            15                                                 CONCLUSION

                            16               For these reasons, this Court should grant plaintiffs’ motion.

                            17        Dated: August 7, 2020                                    LOEB & LOEB LLP

                            18                                                        By: /s/ Camron A. Dowlatshahi
                                       Peter S. Margulies (Pro Hac Vice application      Camron A. Dowlatshahi (SBN 308618)
                            19         pending)                                          10100 Santa Monica Blvd., Suite 2200
                                       ROGER WILLIAMS UNIVERSITY                         Los Angeles, CA 90067
                            20         SCHOOL OF LAW                                     cdowlatshahi@loeb.com
                                       10 Metacom Avenue                                 Telephone: (310) 282-2000
                            21         Bristol, RI 02809                                 Facsimile: (310) 282-2200
                                       (401) 254-4564
                            22                                                             Laura McNally(Pro Hac Vice application to
                                       Shoba Sivaprasad Wadhia (Pro Hac Vice               be filed)
                            23         application to be filed)                            lmcnally@loeb.com
                                       PENN STATE LAW                                      Neil Nandi (Pro Hac Vice application
                            24         329 Innovation Blvd., Suite 118                     pending)
                                       University Park, PA 16802                           nnandi@loeb.com
                            25         (814) 865-3823                                      321 N. Clark St., Suite 2300
                                                                                           Chicago, IL 60654
                            26                                                             Telephone: (312) 464-3100
                                                                                           Facsimile: (312) 464-3111
                            27
                                                                                           Attorneys for Amicus Curiae
                            28

                                                                                      - 14 -
      Loeb & Loeb
A Limited Liability Partnership
                                             AMICUS CURIAE IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
    Including Professional
         Corporations
                                                                        (NO. 4:20- CV-4887-JSW)
